281 S.W.3d 362 (2009)
Gary CULBERTSON, Appellant
v.
STATE of Missouri, Respondent.
No. WD 69001.
Missouri Court of Appeals, Western District.
April 28, 2009.
Gary Culbertson, Jefferson City, pro se.
Shaun J. Mackelprang, James Rasmussen, Jefferson City, MO, for respondent.
Before DIV II: LISA WHITE HARDWICK, Presiding Judge, HAROLD L. LOWENSTEIN and VICTOR C. HOWARD, JJ.

ORDER
PER CURIAM.
Gary Culbertson appeals the denial of his Rule 75.01 motion to re-open post-conviction proceedings. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment. Rule 84.16(b).